Citation Nr: 0824559	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  05-01 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, C.B.F.


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1957 to 
November 1960, from November 1961 to October 1964, and from 
August 1965 to August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In April 2007, the veteran testified at a Travel Board 
hearing and limited the issue on appeal to service connection 
for PTSD.

The veteran's claim was remanded by the Board in October 2007 
so as to provide the veteran with a VA psychiatric 
examination.  An examination was completed in November 2007, 
and the veteran's claim is properly before the Board for 
adjudication.


FINDINGS OF FACT

1.  The veteran did not engage in combat.

2.  The veteran does not have PTSD based on a verified, in-
service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.304(f)) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issue on appeal arises from a claim 
for service connection for PTSD.  The Board notes that the 
veteran's claim was received in February 2000.  In June 2001, 
prior to its adjudication of this claim, the RO provided 
notice to the claimant regarding the VA's duty to notify and 
to assist.  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  Specifically, the VCAA notification instructed 
the claimant to provide any relevant evidence in the 
claimant's possession.  See Pelegrini II.  In particular, the 
VCAA notification: (1) informed the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informed the claimant about the 
information and evidence that VA will seek to provide; (3) 
informed the claimant about the information and evidence that 
the claimant is expected to provide; and (4) requested that 
the claimant provide any evidence in his possession that 
pertains to the claims.  See Pelegrini II.  Thus, the Board 
finds that the content and timing of the June 2001 notice 
comports with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

The veteran was also sent a letter, regarding the appropriate 
disability rating or effective date to be assigned, in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

With respect to the duty to assist, the Board notes that the 
veteran has undergone a VA examination in conjunction with 
his claim for service connection.  38 C.F.R. § 3.159(c)(4).  
There is no objective evidence indicating that there has been 
a material change in the veteran's condition since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination report is thorough, the examination in this case 
is adequate upon which to base a decision, and the records 
satisfy 38 C.F.R. § 3.326.  

Further, the claimant's service medical records and pertinent 
post-service medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  
 
If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007). 

Additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.  


Service Connection

The veteran seeks service connection for PTSD.  Service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110.  The regulation governing PTSD claims, 38 
C.F.R. § 3.304(f), requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
In determining whether the veteran participated in combat, 
the veteran's oral and written testimony will be weighed 
together with the other evidence of record.  Cohen v. Brown, 
10 Vet. App. 128, 146 (1997).

If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
evidence that corroborates his testimony or statements.  See 
Zarycki, 6 Vet. App. at 98.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki, 6 Vet. App. at 98 (1993).  In Doran v. 
Brown, 6 Vet. App. 283, 290-91 (1994), the Court stated that 
"the absence of corroboration in the service records, when 
there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the Board 
of its obligations to assess the credibility and probative 
value of the other evidence."

As noted, in a precedent opinion, VA's General Counsel held 
that the ordinary meaning of the phrase "engaged in combat 
with the enemy," as used in 38 U.S.C.A. § 1154(b), requires 
that a veteran "have participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality."  VAOPGCPREC 12-99. The General Counsel 
also indicated that the determination of whether a veteran 
engaged in combat with the enemy necessarily must be made on 
a case-by-case basis, and that absence from a veteran's 
service records of any ordinary indicators of combat service 
may, in appropriate cases, support a reasonable inference 
that the veteran did not engage in combat; such absence may 
properly be considered "negative evidence" even though it 
does not affirmatively show that the veteran did not engage 
in combat.  Id.

Finally, VA is required to evaluate the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

The veteran contends that he developed PTSD as a result of 
stressors experienced during active service while serving as 
a helicopter specialist.  These stressors include flying 
rescue missions for downed helicopters, participating in the 
Tet Offensive in January 1968 and May 1968 in Bien Hoa where 
many Viet Cong were killed; being subjected to rocket and 
mortar attacks during the Tet Offensives; being a gunner on 
helicopters; seeing burned and dead bodies; seeing 
helicopters blown up; and seeing persons killed, although the 
veteran could not remember any names.  He recalled an event 
where he flew an injured soldier to a field hospital.  He 
thought this occurred between May and July of 1968.  The 
veteran related that his unit was located in Bien Hoa and 
thereafter at Camp Eagle near the Ho Chi Minh Trail.  The 
veteran stated that his First Sergeant was killed during the 
second phase of the Tet Offensive.  He also recalled an 
incident at Camp Eagle where rounds of ammunition hit within 
50-100 yards of his unit.  He was fearful of enemy attack.  
He stated that he left Vietnam in approximately September 
1968.

The veteran's DD Form 214 indicates that the veteran's 
primary military occupational specialty (MOS) in Vietnam was 
a helicopter repairman.  Personnel records indicated that he 
was stationed in Vietnam from December 1967 to August 1968 
with Company B, 801st Maintenance Battalion, 101st Airborne 
Division.  He was awarded the good conduct medal, the 
parachutist badge (he was a parachutist rigger and repairman 
during his second period of service), National Defense 
Service Medal, Vietnam Service Medal, and the Vietnam 
Campaign Medal.  The veteran has also provided a copy of a 
citation accompanying the award of the Army Commendation 
Medal for exemplary meritorious achievement in ground 
operations in Vietnam from December 1967 to May 1968.  None 
of these awards is indicative of combat service.

The United States Armed Service Center for Research of Unit 
Records (USASCRUR), which is now referred to as the United 
States Army and Joint Services Records Research Center 
(JSRRC), confirmed that the Company B of the 801 Maintenance 
Battalion had moved from Bien Hoa to Camp Eagle by March 20, 
1968.  In January 1968, an attack against Bien Hoa was 
sustained.  A second attack lasted 8 hours.  There were 9 
separate attacks in February 1968.  There was another attack 
in March 1968.  Camp Eagle underwent a 30 minute mortar, 
rocket, and ground attack in May 1968.  They verified that a 
Sergeant First Class from Company B, 801 Maintenance 
Battalion was killed in action as the result of small arms 
fire in June 1968.  The veteran left Vietnam in August 1968.  
USASCRUR reported that there was nothing which showed that 
the veteran manned the door machine gun or went on missions 
in helicopters.

The United States Court of Appeals for Veterans Claims 
(Court) has stated that "the absence of corroboration in the 
service records, when there is nothing in the available 
records that is inconsistent with other evidence, does not 
relieve the Board of its obligations to assess the 
credibility and probative value of the other evidence."  See 
Doran v. Brown, 6 Vet. App. 283, 290-91 (1994).  Further, the 
Court has held that the requirement in 38 C.F.R. § 3.304(f) 
for "credible supporting evidence " means that the 
"appellant's testimony, by itself, cannot establish the 
occurrence of a noncombat stressor."  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).

The Board notes that corroboration of every detail of a 
claimed stressor, including personal participation, is not 
required; independent evidence that the incident occurred is 
sufficient.  The Court has held that the fact that a veteran 
was stationed with a unit that sustained attacks strongly 
suggests that the veteran was, in fact, exposed to these 
attacks.  See Pentecost v. Principi, 16 Vet. App. 124 (2002).

During the veteran's April 2007 Board hearing, he testified 
that he was a helicopter engine specialist.  He also stated 
that he took part in the Tet Offensive, from January 1st 1968 
through January 3rd.  He noted that the sight and smell of 
the dead bodies remained in his mind.  He testified about 
people he knew that died, but he was unable to remember 
names.  He also stated that an explosion blew him into a 
ditch during a night of fighting in the second Tet Offensive.  

There is corroborating evidence that the veteran's unit was 
subjected to enemy fire.  In addition, the USASCRUR cited to 
combat aviation units that were stationed in the same areas 
as the veteran's maintenance battalion.  It appears from the 
report that the veteran's unit served as a maintenance unit 
for the combat units in the Bien Hoa and Camp Eagle areas.  
While the record does not indicate that the veteran himself 
engaged in combat activities, he was apparently providing 
support to combat units and was in close proximity to the 
enemy.  This tends to show that he was exposed to some of the 
stressful situations, as he has described.

Based on the foregoing, the Board finds that the evidence in 
favor of a claim of participation in combat is of less weight 
than the evidence against the claim.  The favorable evidence 
includes the veteran's testimony, which is not sufficient to 
establish definitively the veteran's participation in combat, 
and the veteran's unit history as corroborated by JSRRC, 
which lends weight the veteran's testimony.  However, 
unfavorable evidence, such as the veteran's service records, 
which contain specific information as to the veteran's duties 
as a helicopter repairman, as well as the absence of medals 
or citations traditionally indicative of combat, is of a 
greater weight.  The favorable evidence and the unfavorable 
evidence are not in relative equipoise; therefore, the 
doctrine of reasonable doubt is not for application.  Rather, 
the Board finds that the preponderance of the evidence is 
against the claim that the veteran participated in combat.  
See Cohen, 10 Vet. App. at 145; 38 U.S.C.A. § 5107(b); 
VAOPGCPREC 12-99.  Furthermore, to the extent that there is a 
medical opinion of record concluding that the veteran has 
PTSD due to combat, this private opinion from February 2003 
was based on an oral history provided by the veteran and 
lacks a factual basis.  That opinion is therefore outweighed 
by the information recorded in the veteran's service records 
and the November 2007 VA psychiatric examination, which was 
conducted by a psychiatrist, included a review of the 
veteran's claims file, and provided a rationale for the 
opinion consistent with the directives of DSM-IV.

In this case, there is conflict in the record as to whether 
the veteran actually has PTSD.  In July 2000, VA initially 
diagnosed the veteran as having an anxiety disorder.  In 
September 2000, the veteran underwent a VA clinical 
psychological evaluation of possible symptoms of PTSD after 
referral from the veteran's primary care physician.  
Following examination and testing, however, the examiner 
found that the veteran did not meet the DSM-IV criteria for 
PTSD although he did exhibit a number of symptoms of anxiety 
that were consistent with his reports of a high level of 
subjective tension.  The Axis I diagnosis was anxiety 
disorder, not otherwise specified.  In February 2003, it was 
indicated that the veteran had an "anxiety disorder, not 
otherwise specified (partial PTSD)."  It is unclear whether 
"partial PTSD" is indicative of a diagnosis of PTSD.

A private evaluation was conducted in February 2003 by a 
licensed clinical psychologist.  A review of the veteran's 
claims file was not noted.  The veteran's medical history was 
reviewed and a mental status examination was performed.  The 
clinical psychologist concluded that the veteran had PTSD.  
The veteran reported that he was a door gunner in Vietnam, 
and the diagnosis was based on that stressor.  However, that 
stressor has not been verified.

Following a Board remand, the veteran was afforded a VA 
psychiatric examination in November 2007.  At that time, the 
veteran reported symptoms including irritability (manifested 
by physical violence and legal entanglements), and nightmares 
several times per week.  The veteran reported that his entire 
tour in Vietnam was a stressor event, as he did not specify a 
specific stressful occurrence.  To that end, the examiner 
stated that, without an identified, primary stressor, the 
veteran did not meet the DSM-IV criteria for a PTSD 
diagnosis.  Following a thorough interview and a review of 
the veteran's claims file, the examiner was not able to 
elucidate symptoms that were clearly specific to PTSD.  It 
was noted that while the veteran had avoidance issues, with 
respect to the Iraq war, they were very minor.  The veteran's 
level of arousability seemed modest, according to the 
examiner, with the exception of a general intolerance toward 
other people.  Testing revealed the presence of a depressive 
disorder.  Ultimately, the examiner assigned a GAF score of 
49 and diagnosed the veteran with a mood disorder and an 
anxiety disorder.  He stated that the veteran did not meet 
the diagnostic criteria for PTSD, though the veteran had a 
tendency toward mood fluctuations and anxiety.

Here, while there is there is corroboration of the veteran's 
noncombat related stressors such as the base camp attacks, 
there is no DSM-IV diagnosis based on the stressors that have 
been verified.  While in 2003, the private examiner did 
diagnose PTSD, that diagnosis was based on the stressor of 
having served as a door gunner.  As noted above, JSRRC's 
letters show that the agency was unable to verify that the 
veteran was a door gunner or went on missions in helicopters.  
Although the unit history of record shows that the veteran 
may have been a member of a support team near a combat area, 
it does not contain an account of events that supports the 
veteran's claimed stressors as related to the private 
psychologist's PTSD diagnosis in 2003.  In addition, as 
previously stated, service records indicate that the 
veteran's duties primarily involved helicopter repair, as 
opposed to duties as a helicopter gunman, and no combat 
medals were awarded.  Inasmuch as the veteran has not 
submitted evidence showing that he engaged in combat and his 
PTSD symptoms have not been attributed to a verified, in-
service stressor, the Board finds that the preponderance of 
the evidence is against the veteran's claim for entitlement 
to service connection for PTSD.  Accordingly, service 
connection for PTSD must be denied.  In reaching this 
decision, the Board considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application.


ORDER

Service connection for PTSD is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


